Citation Nr: 1043141	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-31 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to June 1952.

This matter was last before the Board of Veterans' Appeals 
(Board) in September 2009, on appeal from an October 2006 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont.  The Board 
remanded the claim for development in accordance with a May 2009 
Joint Motion for Remand issued by the United States Court of 
Appeals for Veterans Claims (Court).  A procedural history of the 
claim is provided in the September 2009 remand and prior August 
2008 decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with posttraumatic stress 
disorder (PTSD), an adjustment disorder, and depressed and 
anxious mood.

2.  The Veteran has not reported any verifiable stressors and is 
not shown to have an acquired psychiatric disorder as the result 
of his active duty service.

3.  The Veteran is competent to testify as to the circumstances 
of his service and his symptomatology, but his statements and 
testimony are not credible.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for an 
acquired psychiatric disorder, to include PTSD, are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code (38 U.S.C.A.); regulations published in the Title 
38 of the Code of Federal Regulations (38 C.F.R.) and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010), and implemented by 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete his claims.  

The Veteran was notified in a September 2004 letter of what 
information and evidence was needed to substantiate his claim for 
PTSD.  A letter dated May 2006 re-advised the Veteran of that 
same information and of how VA assigns disability ratings and 
effective dates in compliance with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The case subsequently was 
readjudicated.  As such, the Board finds that the duty to notify 
has been met.  

This case was remanded by the Board in September 2009 for 
development in accordance with the May 2009 Joint Motion for 
Remand.  Specifically, the RO was directed to make additional 
efforts to verify the Veteran's claimed stressors, provide him 
with a VA examination, and readjudicate the claim to include 
consideration of service connection for a disability other than 
PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
record reflects that an examination was conducted in May 2010, 
the U.S. Army and Joint Services Records Research Center (JSRRC) 
issued a June 2010 Formal Finding as to the unavailability of 
information required to corroborate the Veteran's stressors, and 
the case was readjudicated in June and July 2010 supplemental 
statements of the case.  Thus, the Board finds that all actions 
and development directed in the August 2009 remand have been 
substantially completed.  Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) and see D'Aries v. Peake, 22 Vet.App. 97 (2008) 
(substantial compliance, not strict compliance, is required under 
Stegall).
  
After having carefully reviewed the record on appeal, the Board 
has determined that the notice and assistance requirements of 
VCAA have been satisfied with respect to the issue decided 
herein.  The Board further finds that all available evidence 
pertinent to the claim has been obtained and there is sufficient 
medical evidence on file in order to make a decision.  The 
Veteran has been given ample opportunity to present evidence and 
argument in support of his claim.  Neither he, nor his authorized 
representative have contended that there is additional evidence 
to obtain or any additional notice that should be provided; there 
is a sufficient basis upon which to find that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim.  Thus any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the claimant.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection Claim

The Veteran seeks service connection for a psychiatric disorder, 
to include PTSD.  The benefit of the doubt rule provides that a 
veteran will prevail in a case where the positive evidence is in 
a relative balance with the negative evidence.  Therefore, a 
veteran prevails in a claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against a veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to 
provide sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all of 
the evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 
21 Vet. App. 303, 308 (2007) (observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent 
to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, 
for example, a form of cancer);

(2) the layperson is reporting a contemporaneous 
medical diagnosis, or;

(3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr, 21 Vet. App. 303 (varicose 
veins); see also Jandreau, 492 F. 3d 1372 (dislocated shoulder); 
Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone 
v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have 
also been found to not be competent to provide evidence in more 
complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 
38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is against the claim and, as 
such it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) 
(Under the "benefit-of-the-doubt" rule, only where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the claimant shall prevail upon the issue).

The record reflects that the Veteran served during the Korean War 
era.  He has contended (August 2004 PTSD questionnaire, December 
2004 statement, and July 2008 hearing testimony) that he 
experiences either PTSD or another acquired psychiatric disorder 
as the result of multiple stressors experienced in Korea in 1951 
around the Thanksgiving holiday.  Specifically, he has alleged 
the following stressors: seeing pregnant Korean women who had 
been impaled on fenceposts by the Chinese; involvement in a dog 
fight with a MIG-15 piloted by a Russian; and riding in a vehicle 
behind a jeep that struck a landmine, killing its passengers, and 
then being "pinned down" by gunfire until another vehicle 
arrived.

Establishing service connection generally requires (1) competent 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza, 7 Vet. App. at 506; Hickson v. 
West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v, 21 Vet. App. 303; 
see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also 
Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

In specific regard to PTSD, the Board notes that, during the 
pendency of the Veteran's appeal, VA regulations relating to 
stressor verification and service connection for PTSD changed.  
Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on 
July 13, 2010.  Under the new 38 C.F.R. § 3.304(f)(3), if an in-
service stressor involves fear of hostile military or terrorist 
activity, service connection for PTSD may be established if: a VA 
psychiatrist or psychologist, or contract equivalent, confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; the claimed stressor is consistent with the places and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 75 Fed. Reg. 
39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert, 
1 Vet. App. at 53.

The record reflects that the Veteran served as a clerk/typist and 
combat artist during his active duty service.  Service personnel 
records reflect service in Japan and Korea.  However, the only 
documented trip to Korea occurred from April 15, 1952 to April 
19, 1952.  Prior to, and after, that trip, the Veteran's service 
personnel records reflect duty only in Japan.

Subsequent to service, a November 2003 VA treatment note reflects 
that the Veteran received a depression screening that yielded a 
negative result.  A December 2003 treatment note indicates that 
the Veteran's spouse reported that he became very upset when 
watching military-themed television programming; she inquired as 
to whether or not he had PTSD.  

In August 2004, the Veteran was evaluated for complaints of poor 
sleep, nightmares, isolation, and depression.  Based on the 
Veteran's description of his symptoms as existing since the 
Korean War and based on his description of "remarkable" and 
"serious combat" events, the health care provider, a Physician 
Assistant, diagnosed PTSD. The Veteran submitted a PTSD 
questionnaire in August 2004, further detailing his alleged 
stressor events.  The Veteran completed a September 2004 
depression screening and the result was negative.

An October 2004 VA treatment note shows that the Veteran again 
tested negative for depression, but reported experiencing chronic 
sadness during a separate mental health appointment.  The Veteran 
also reported experiencing sleeplessness due to his wartime 
experiences.  During a later October 2004 treatment session, the 
Veteran spoke about his wartime memories and his claim for 
service-connected benefits; the treatment provider observed that 
"he seemed much less perturbed than he had been in the past."

In November 2004, the Veteran was evaluated for sleep apnea as a 
possible cause for his sleep problem.

In November 2004, the Veteran's wife submitted a statement to VA 
stating that she had observed that her husband was "not acting 
normally" and "cries very easily when someone talks to him 
about the war."

During a December 2004 treatment session, the Veteran again spoke 
of seeing impaled pregnant Korean women.  A January 2005 note 
reflects that the Veteran asked for assistance in completing a 
claim for benefits for PTSD, was refused, and stated that he 
would not make another treatment appointment until he felt as 
though he needed one.

In February 2005, the Veteran's sleep problem was further 
evaluated.  The Veteran reported that he usually awoke feeling 
refreshed, but experienced some daytime sleepiness.  The treating 
provider noted that the Veteran was experiencing a mild form of 
sleep apnea that did not require follow-up treatment at that 
time.

H.D., a friend of the Veteran's from service, submitted an April 
2005 statement to VA.  H.D. wrote that he served with, and lived 
with, the Veteran in Japan and was aware that the Veteran "did 
interviews of personnel in Japan and Korea."  The statement does 
not address when, or how long, the Veteran was in Korea and does 
not discuss any of his alleged stressors or mental health 
complaints/problems.

In September 2005, another depression screen was administered to 
the Veteran and the result was negative.  An October 2005 VA 
primary care treatment note reflects a "problem list" including 
PTSD, which was noted as "stable."  A January 2006 treatment 
note lists "dysthymia (or depressive neurosis)" as an active 
problem.

In May 2006, the Veteran submitted a hardcopy of the United 
States Air Force Art Collection website reflecting that two (2) 
paintings he created were part of the Air Force collection.  The 
paintings are described as depicting an F-80 on a tactical 
mission and a C-119 completing an aerial delivery.

The Veteran testified at a video hearing before the undersigned 
in July 2008.  At that time, he again reported the following 
stressors: seeing Korean women who had been impaled on 
fenceposts; riding in a plane that was involved in a dog fight 
with a MIG-15; and riding in a vehicle behind a jeep that struck 
a landmine and killed its passengers.  He again reported that he 
believed these events took place around Thanksgiving-time in 
1951.  The Veteran testified that he did not confide in anyone 
about being affected by his experiences and "just carried on."  
He further explained that he did not know the name of the pilot 
whose plane he was in during the dogfight and did not know any of 
the individuals in the jeep incident because "they were Army, 
[he] was Airforce."

Pursuant to the Joint Motion for Remand and the Board's September 
2009 remand directives, the Veteran was afforded a VA examination 
in May 2010.  The examination report reflects review of the 
Veteran's claims file and medical records.  The examiner noted 
that the Veteran received one PTSD evaluation, in 2004, and had 
not received or requested regular mental health treatment since 
around the time of that initial evaluation.  The Veteran reported 
that his primary mental health concern was mild sadness 
experienced with occasional anxiety.

In regard to the Veteran's military experience, the examination 
report reflects that the Veteran reported traveling back and 
forth between Japan and Korea after the Korean War began.  There, 
the Veteran reported the story about the pregnant Korean women 
who were impaled on fence posts and that they had stopped to 
rescue the women or render aid to them and they received incoming 
gunfire as a result.  As to the jeep incident, the Veteran 
claimed that after the landmine went off, they hid in a ditch and 
were fired upon.  He stated he had a "45 mm hand gun," which 
could not render effective defense.  In specific regard to the 
alleged stressors, the examiner noted that the level of traumatic 
stress exposure was low, based on the frequency and severity of 
the events.  The examiner stated that the Veteran did not meet 
the DSM-IV criteria for PTSD, but diagnosed him with chronic 
adjustment disorder and depressed and anxious mood, secondary to 
his Korean War experiences.  Observing that the Veteran did meet 
some, although not all of the DSM-IV criteria for PTSD, the 
examiner also described the diagnosis as "mild subsyndromal 
PTSD, meeting only re-experiencing and numbing avoidance 
criteria."  The examination report concludes that the "Veteran 
does present with a service-connected mental disorder, but it is 
not PTSD."

In June 2010, a JSRRC coordinator issued a Formal Finding that 
there was a lack of information for corroborating the Veteran's 
alleged stressors.  The document reflects review of pertinent 
evidence submitted by the Veteran and states that all efforts to 
obtain the needed information had been exhausted (the Board notes 
that a September 2007 Formal Finding is also of record, but does 
not, unlike the June 2010 document, reflect review of 
subsequently submitted pertinent evidence).

The Veteran, through his counsel, contended in July and August 
2010 statements that, as the Veteran had been diagnosed with a 
mental disorder (other than PTSD) due to his military service, 
the provisions of 38 C.F.R. § 3.304(f) need not be met in that 
his claimed stressor events need not be verified.  As noted 
above, during the pendency of this appeal, a new version of 
38 C.F.R. § 3.304(f) went into effect on July 13, 2010.  

Under this new law, if an in-service stressor involves fear of 
hostile military or terrorist activity, as do the Veteran's 
reported stressors (involvement in a dogfight and being pinned 
down by enemy fire after witnessing a jeep destroyed on a 
landmine), service connection for PTSD may be established if the 
following criteria are met: a VA psychiatrist or psychologist, or 
contract equivalent, confirms that the claimed stressor is 
adequate to support a diagnosis of PTSD; the claimed stressor is 
consistent with the places and circumstances of the Veteran's 
service; and the Veteran's symptoms are related to the claimed 
stressor.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3)).  However, as noted by the Veteran's 
counsel and as shown by the evidence of record, the Veteran has 
not been diagnosed with PTSD by a VA psychiatrist or psychologist 
(the 2004 PTSD diagnosis was rendered by a Physician Assistant, 
who is not deemed to be able to provide a psychiatric evaluation, 
see VA Adjudication Procedure Manual M21-1MR, pt. III, subpt. iv, 
ch. 3, sec. D (listing the following professionals who are 
capable of providing VA psychiatric examinations (1) board-
certified or board-eligible psychiatrists, (2) licensed 
doctorate-level psychologists, and (3) doctorate-level mental 
health providers, psychiatry residents and clinical or counseling 
psychologists under the close supervisions of a board-certified 
or Board-eligible psychiatrist; or licensed doctorate-level 
psychologist) and Appellants Benefits Administration (VBA) fast 
letter dated March 15, 2006 (VBA Fast Letter 06-03 (Mar. 15, 
2006)) (providing the same list as the M21-1).  A physician's 
assistant is not included in this list.)

Further, the claimed stressors do not appear consistent with the 
places and circumstances of the Veteran's service.  Specifically, 
despite the Veteran's testimony that his stressor events occurred 
around Thanksgiving of 1951 and despite his statement to the 2010 
VA examiner indicating multiple trips between Japan and Korea, 
service personnel records show service in Korea only from April 
15, 1952 to April 19, 1952 and his DD-214 does not reflect any 
awards or decorations verifying involvement in combat.

As the Veteran does not meet the criteria for service connection 
for PTSD, the Board will now evaluate the claim for service 
connection for a psychiatric disability other than PTSD.  
Although the Veteran's counsel contends that verification of the 
in-service stressors is not necessary in a claim for a non-PTSD 
psychiatric disability, the Board notes that the law requires the 
following criteria for service connection:  (1) competent 
evidence of a current disability; (2) competent and credible in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See 38 C.F.R. § 
3.303.  

Here, the Veteran has presented medical evidence of a current 
disability (chronic adjustment disorder with depressed and 
anxious mood).  The claims file also reflects medical evidence of 
a nexus between the Veteran's claimed in-service experiences and 
the present disability.  However, the Board finds that the 
occurrence of these claimed stressor events is not supported by 
the other evidence of record and that the Veteran is incredible 
in his account of the in-service stressors.  The reason for the 
Board's finding that the Veteran lacks credibility follows.

Lay evidence may be competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  Although generally a veteran is competent to report 
the circumstances of his service as well as visible injuries 
incurred during service (Id.), whether lay evidence is sufficient 
in a particular case is a fact issue.  Jandreau, 492 F. 3d 1372.  
After a determination of competence is made, the Board is 
obligated to determine whether lay evidence is credible.  
Buchanan, 451 F.3d 1331; see Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  It is the 
responsibility of the Board to assess the credibility and weight 
to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992).  

While it is true that lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation, the Board finds that the 
Veteran's statements regarding the alleged stressors are 
incredible.  Samuels v. West, 11 Vet. App. 433 (1998) (where 
veteran sought service connection for PTSD based upon multiple 
stressors occurring during "combat" in Vietnam, and record 
clearly showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service claimed 
stressors); see Cohen v. Brown, 10 Vet. App. 128, 145-46 (1997) 
(the Board is not required to accept the Veteran's uncorroborated 
statement of having served in combat).  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza, 7 Vet. 
App. 498; see Madden, 125 F. 3d at 1481 (holding that the Board 
has the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence").  

Here, the Veteran is competent to report the circumstances of his 
service as well as his symptomatology, but his lay testimony is 
entirely unaccompanied by any supportive evidence, some of the 
documented evidence refutes the Veteran's allegations, and during 
the appeal, his stressors have changed, all of which has 
negatively impacted his credibility. 

When the Veteran reported his PTSD stressors in August 2004 to a 
physician's assistant, he stated he had been in "serious combat 
events."  See August 6, 2004, VA treatment record.  He stated he 
had traveled to do a story in a two-jeep convoy where they were 
ambushed where all the individuals in the lead jeep were killed 
and that those who had survived had to fight their way out.  He 
described being ambushed by a MIG and being fired upon and having 
to dive to avoid fire and was almost killed.  He also stated he 
had covered a story in which the Chinese had tortured and killed 
numerous women by vaginally thrusting them on wooden fence posts, 
which scene was disturbing to him, as it had caused nightmares.  
However, when the Veteran reported his stressors in the PTSD 
questionnaire later that month, he indicated that seeing the 
pregnant women impaled on fence posts was something that they 
happened upon, as opposed to that being a story he was covering.  
He also reported that the front jeep (the incident where they 
were ambushed) had hit a landmine, which had killed all the 
people in the first jeep.  

The Board finds it questionable that the Veteran would not have 
reported the landmine fact when he spoke with the physician's 
assistant earlier that month.  While he stated four men were 
killed, the fact that the jeep had hit a landmine would seem to 
be an important fact.  Also, it seems entirely contradictory to 
claim that he had gone to see the Korean women because it was a 
story he was going to report but then indicate that he was in the 
process of delivering tapes and scripts and happened upon these 
women.  This is yet another inconsistent statement by the 
Veteran.  

Additionally, at the May 2010 VA examination, the Veteran added 
additional facts to the pregnant women story.  Previously, he had 
never reported trying to save the pregnant Korean women (he had 
indicated they were dead, see August 6, 2004, VA treatment record 
(describing them as tortured and killed)) or being attacked by 
gunfire at that time.  It does not make sense that the 
individuals would have stopped to help these women if they were 
dead.  He had also not reported being fired upon when he came 
upon this scene, which would have been a significant fact.  He 
also combined two of the stressors into one stressor.  For 
example, at the time of the August 6, 2004, treatment, he 
described three, different incidents.  In his PTSD questionnaire, 
he described three, different incidents.  The incident with the 
pregnant Korean women involved four of them driving on a road.  
The incident where the men in a jeep were hit by a landmine 
involved two jeeps.  At the time of the July 2008 hearing, the 
Veteran combined these two stressors into one stressor.  He did 
the same thing at the May 2010 VA examination, where he combined 
the pregnant Korean women stressor with the ambushed in a jeep 
stressor.  He had not indicated that they occurred at the very 
same time (he had indicated that they occurred close in time to 
each other, but not as one stressor).  Compare August 6, 2004, VA 
treatment record and August 2004 PTSD questionnaire with July 
2008 hearing transcript and May 2010 VA examination report.  A 
reasonable person would not have gotten the impression from the 
two August 2004 documents that these two stressors occurred right 
after the other.  Specifically, he claims they were ambushed and 
had to be saved by a truck after the first jeep had hit a 
landmine but then they came across the pregnant Korean women.  
These facts do not add up in the undersigned's mind.

Also hurting the Veteran's credibility is that the documented 
service treatment records do not show that he was in Korea around 
Thanksgiving in 1951.  His service personnel records indicate he 
was in Japan at that time.  Additionally, an outpatient treatment 
record indicates that the Veteran was treated on November 23, 
1951, in "Tokyo, Honshu Japan," which is the day following 
Thanksgiving in 1951, and which confirmed the fact that the 
Veteran was in Japan around that time.  Thus, the chances of the 
Veteran being in Korea at that time are essentially none.  

While not relevant to this claim, the Veteran has shown a pattern 
of inconsistency.  For example, in a December 2004 audiology 
consult, the audiologist noted that the Veteran's responses were 
"inconsistent."  The audiologist added, "Vet[eran] had no 
difficulty understanding this clinician in a one-to-one 
conversation[, which was] inconsistent with his responses to pure 
tone stimuli today.  P[atien]t also had no difficulty 
understanding this clinician via talkover at 60 [decibels] (well 
below his threshold levels obtained today)."  The examiner 
concluded that the results from that hearing test were 
"invalid."  The Veteran was undergoing the audiological 
evaluation to determine if he was eligible for VA-issued hearing 
aids.  This goes towards the Veteran's willingness to provide 
inaccurate statements while seeking monetary assistance from VA.  
This has further hurt the Veteran's credibility.

It must be noted that the Veteran had claimed that during the 
incident with the MIG, he nearly broke his legs.  See October 
2004 PTSD questionnaire.  He has also stated that he injured his 
knees.  See October 13, 2004, VA treatment record.  However, in 
the June 1952 separation examination, it shows that clinical 
evaluation of the lower extremities was normal.  Additionally, 
regarding the Veteran's past medical history, reports of 
sinusitis, an episode of coughing up blood, childhood diseases, 
appendectomy, and the fact that the Veteran wore glasses were 
noted in the separation examination.  If the Veteran had almost 
broken his legs or sustained injuries to his legs during service, 
the Board finds that the separation examination would have been a 
document that would have addressed that fact either when the 
Veteran's lower extremities were examined or when the examiner 
was addressing the Veteran's past medical history, which would 
have been reported by the Veteran.  The fact that such 
insignificant past medical history such as childhood diseases, an 
appendectomy when the Veteran was 9 years old (which would have 
been in approximately 1938), sinusitis that had occurred one year 
prior, and the fact that the examiner stated, "Denies all 
else," is evidence against any sort of injury to the Veteran's 
knees during service.  This is further evidence of the lack of 
documentation of the Veteran's claimed in-service stressors.  On 
top of that, had the Veteran almost broken his knees during the 
alleged MIG incident, one would presume that the Veteran may have 
filed a claim for service connection for a knee disability or 
disabilities at some point since service discharge, as he has had 
his right knee replaced.  The Veteran has filed claims for 
service connection for tuberculosis and hearing loss, both of 
which he claims were incurred in service.  Why a claim for 
service connection for at least a right knee disability has not 
been submitted is highly indicative that nothing occurred in 
service to injure his right knee.  The Veteran has described 
almost dying in that incident.  See August 6, 2004, VA treatment 
record.  

Further hurting the Veteran's alleged stressors are that the 
service personnel records show no more than four days of service 
in Korea and those dates were in April 1952, rather than 
November/December 1951 as claimed by the Veteran.  His DD-214 
does not reflect any combat awards or decorations, and the 
Veteran had reported he was in "serious combat events."  
Although the Veteran has submitted lay statements from his spouse 
and H.D., those statements do not support the occurrence of the 
alleged stressors.  Even if the Board chose to accept that these 
incidents could have occurred during the Veteran's four days in 
Korea, the service treatment records do not remotely substantiate 
that fact.  For example, the Veteran was seen two times in May 
1952 for outpatient treatment for issues involving his "chest."  
The separation examination addressed the Veteran's lungs and 
noted that the Veteran was going to apply for VA benefits, which 
he did.  See VA Form 21-526, Veteran's Application for 
Compensation or Pension, received in July 1952.  If the Veteran 
had sustained injuries to his knee or knees in April 1952 
following a serious MIG incident, why would he have not sought 
treatment for such injury or injuries or not submitted a claim 
for service connection involving the injury/injuries?  The only 
conclusion that the Board can come up with is that no such 
incident occurred.

The Veteran has reported experiencing chronic depression and 
chronic sadness, as a result of his alleged in-service 
experiences, but the four depression screenings noted above 
(three of which were conducted during the same time period he 
sought mental health treatment) yielded negative results.  Also, 
the separation examination showed a normal psychiatric 
evaluation, as did a December 1952 VA examination report.  
Further, the Veteran only stopped attending VA counseling 
appointments after his treatment provider refused to assist him 
in completing his claim for service-connected benefits.  In 
addition to the above, the Board notes that the Veteran 
complained of sleep problems, attributing them to a psychiatric 
disability, while also seeking treatment for sleep problems as 
due to a respiratory disorder.  During multiple appointments for 
a respiratory sleep disorder, the Veteran did not mention any 
psychiatric cause for his sleep disturbance and his sleep 
problems were attributed to mild sleep apnea.  Under Cartwright 
v. Derwinski, 2 Vet. App. 24, 25 (1991), a veteran's personal 
interest may affect the credibility of the evidence.  The Board 
finds that the noted inconsistencies render the Veteran's 
testimony inherently incredible.

Additionally, the undersigned Acting Veteran's Law Judge found 
the Veteran's video conference hearing testimony not credible and 
presiding officials are owed deference as to determinations of 
witness credibility.  See Jackson v. Veterans Administration, 768 
F.2d 1325, 1331 (1985) and Pensaquitos Village Inc. v. National 
Labor Relations Board, 565 F.2d 1074, 1078 (1977).

Because the competent medical nexus evidence attributing post 
service psychiatric disorders to service is based upon history 
reported by the Veteran, which history of in-service stressors 
the Board finds are not true, the Board has accorded no probative 
value to VA May 2010 medical opinion.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical opinions 
based on history supplied by veteran, where history is 
unsupported or based on inaccurate factual premises); see also 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held that a 
physician's knowledge of relevant case facts bears on the 
probative value assigned to a medical opinion, Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 300 (2008).  Although the 2010 
examination report is detailed, it does not reflect that the 
examiner was familiar with service personnel records showing that 
the Veteran was only present in Korea for a few days in April 
1952.  Instead the report indicates that the examiner accepted, 
without further analysis, the Veteran's statement that he flew 
back and forth between Japan and Korea "for about two and a half 
years," which fact the Board rejects.  Further, as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); also see 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

For the following reasons, and the additional reasons analyzed 
above, the Board finds that there is no credible evidence linking 
the Veteran's current condition to service: the Board has found 
the Veteran's statements concerning the alleged stressors and his 
contended continuity of symptomatology to be not credible; the 
probative value of the 2010 examination report is zero under 
Black and other similar cases; and service personnel records do 
not support the Veteran's alleged presence in Korea in late 1951.  
See Caluza, 7 Vet. App. at 510-511 (credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony).  
As the preponderance of the evidence is unfavorable on this 
claim, the benefit-of-the-doubt doctrine is not applicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert, 1 Vet. App. at 55.




ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


